Exhibit 10.19



CONTINENTAL AIRLINES, INC.



Non-Employee Director Compensation Summary



Effective February 28, 2005, members of our board of directors who are not
full-time employees of Continental Airlines, Inc. receive the following
compensation:



$24,500 per year, plus an additional $25,000 for members of the Audit Committee
($40,000 for the chairperson of the Audit Committee);



$1,400 ($2,100 for the chairperson) for each board and committee meeting
physically attended (other than an Audit Committee meeting);



$2,000 ($3,000 for the chairperson) for each Audit Committee meeting physically
attended;



$700 for each board meeting attended by telephone;



$350 for each committee meeting attended by telephone ($500 for each Audit
Committee meeting attended by telephone);



stock options to purchase 5,000 shares of common stock at the grant date fair
market value following each annual stockholders meeting and upon election to the
board if they are first elected to the board other than at an annual
stockholders meeting; and



lifetime flight benefits, comprised of space-available personal and family
flight passes, a travel card permitting positive space travel by the director,
the director's family and certain other individuals (which is taxable to the
director, subject to the reimbursement of certain of such taxes by the company),
frequent flyer cards and airport lounge cards ("Flight Benefits").



As previously reported, the non-employee members of the Board of Directors have
elected to forego their annual grant of 5,000 stock options that would otherwise
be awarded in connection with their re-election to the board at the Company's
2005 Annual Meeting of Shareholders to be held on June 16, 2005.



In addition, non-employee directors who conduct Continental business in their
capacities as directors on Continental's behalf at the request of the board or
the Chairman of the Board are paid (i) for telephone participation in board and
committee meetings as if they were physically present, if their conducting that
business makes it impractical for them to attend the meeting in person, and
(ii) $3,000 per day spent outside the United States while conducting that
business.



All directors, including those who are full-time employees who serve as
directors, receive reimbursement of expenses incurred in attending meetings.
Directors also receive travel privileges on some other airlines through
arrangements entered into between Continental and such airlines.



 